IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,594-02


                             EX PARTE ADAM ZUNIGA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2019-873-C1A IN THE 19TH DISTRICT COURT
                            FROM McLENNAN COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of stalking and sentenced to eight years’ imprisonment. Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On June 9, 2020, the trial court entered an order designating issues. The habeas record

supplied to this Court, however, contains no findings resolving the disputed factual issues. We

remand this application to the trial court to complete its evidentiary investigation and make findings

of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 19, 2020
Do not publish